Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 03/04/2022. The Examiner acknowledges amended claims 1-24. No claims have been cancelled. Claims 23-24 have been added. Claims 1-24 are pending and claims 1-24 are rejected.  Claims 1 and 12 is/are independent. 
	

Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered.  Applicant argues (see Remarks, page 12, 1st paragraph to page 14, 1st paragraph) that:  

Applicants respectfully submit that the Liu, Wentink, and Wang references, take alone or in combination, fail to teach or suggest encrypting a first frame using said AAD; after said 
encrypting, obtaining a first transmission opportunity (TXOP) on said second channel; and in 
said first TXOP, said second transceiver transmitting said first frame on said second channel for 
receipt by a second wireless STA, wherein said transmitting is performed without re-encrypting 
said first frame subsequent to said obtaining, as claimed in Claim 1. Independent Claim 12 
recites similar limitations. 
At page 12 of the Office Action, the rejection admits that Liu and Wentink fail to teach or 
suggest after said encrypting, obtaining a first transmission opportunity (TXOP) on said second 
channel; and in said first TXOP, said second transceiver transmitting said first frame on said second channel for receipt by a second wireless STA, wherein said transmitting is performed without re-encrypting said first frame subsequent to said obtaining, as claimed. However, at pages 12-14, the rejection asserts that Wang discloses obtaining a first TXOP on said second channel at paragraph [0004]. 
At the cited portion, Wang mentions that the transmitter is allowed to transmit in any of the valid transmission sub-channels as long as the CCA indicates the sub-channel is idle to allow system bandwidth resource to be efficiently utilized. At paragraph [0030], Wang mentions that a wireless device is a wireless communications station (e.g., a non-AP STA) that includes an encoder for encoding and transmitting a frame to device, a decoder for receiving and decoding a frame from device, and a measurement module for measuring channel qualities and estimating channel conditions. However, Wang is entirely silent regarding after said encrypting, obtaining a first transmission opportunity (TXOP) on said second channel, as claimed. To the extent that Wang mentions that an AP can allocate resource in the initiator's occupied channels and, if it has idle secondary channel(s), also allocates resource in idle secondary channels to share with other STAs in UL aggregation (TXOP sharing), Wang nevertheless fails to teach or suggest after said encrypting, obtaining a first transmission opportunity (TXOP) on said second channel, and in said first TXOP, said second transceiver transmitting said first frame on said second channel for receipt by a second wireless STA, wherein said transmitting is performed without re-encrypting said first frame subsequent to said obtaining, as claimed. 
Obtaining the TXOP after encrypting is substantial because typically, for performance 
improvement, a frame is encrypted in this fashion before the transmitter acquires a transmission opportunity (TXOP) for it. For communication modes involving multiple bands, e.g., using multiple transceivers simultaneously, this approach is problematic. Accordingly, embodiments of the present invention can construct an Additional Authentication Data (AAD) for encrypting the frame using a MAC address, as claimed. Furthermore, said second transceiver transmits said first frame on said second channel for receipt by a second wireless STA, wherein said transmitting is performed without re-encrypting said first frame subsequent to said obtaining (the TXOP). Wang is silent in this regard. While Liu may mention at paragraph [0228] that data encryption/decryption can be performed before data is passed to a particular band for transmission, Liu is silent regarding after said encrypting, obtaining a first transmission opportunity (TXOP) on said second channel, and in said first TXOP, said second transceiver transmitting said first frame on said second channel for receipt by a second wireless STA, as claimed. 
Accordingly, the combination of Liu, Wentink, and Wang cannot be said to teach or suggest encrypting a first frame using said AAD; after said encrypting, obtaining a first transmission opportunity (TXOP) on said second channel; and in said first TXOP, said second transceiver transmitting said first frame on said second channel for receipt by a second wireless STA, wherein said transmitting is performed without re-encrypting said first frame subsequent to said obtaining, as claimed in Claim 1. 
Independent Claim 12 recites similar features as in Claim 1 and thus is patentable for at least the same reason. Dependent claims are patentable by dependency. 

Examiner respectfully disagrees.
The claims are rejected because the claimed embodiments are obvious in view of the combination of the cited references Liu et al. U.S. Publication 20170019785 (hereinafter “Liu”) in view of Wentink et al. U.S. Publication 20080273700 (hereinafter “Wentink”), further in view of Wang et al. U.S. Publication 20160157266 (hereinafter “Wang”), even if the claimed limitations cannot be found in a single reference.
Here, Liu discloses encrypting information to be transmitted before transmitting the data. In fact, the data to be transmitted can be encrypted without even knowing which particular band is in use (para. 228). That is, clearly the transmission opportunity has not even been acquired yet because the particular band to use has not even been determined at the time of encryption. Thus, advantageously, the data is encrypted before the transmitter acquires a transmission opportunity for transmitting the encrypted data, which is the same advantage argued by the applicant on page 13, bottom paragraph and page 14, top paragraph. Liu does not describe details of the transmitting.
Wentink discloses encrypting a frame before transmitting the frame data (para. 9). The Liu reference does not describe details about how to perform the transmission. To transmit the data, the Liu system needs to obtain an opportunity to transmit, the technique for which is disclosed by Wang. The Wang reference describes transmitting via any valid transmission subchannel if clear channel assessment indicates the subchannel is idle (Para. 4). Any valid transmission subchannel means that the selected subchannel for transmission would disclose the 2nd channel required by claim 1. Further, as required by claim 1, Wang does not mention re-encrypting a frame subsequent to obtaining the transmission opportunity.
Accordingly, Applicant's arguments are unpersuasive.  Examiner has considered Applicant's remarks to the extent that they may be applicable to the remaining claims (e.g., independent claim 12 and finds them unpersuasive for the same reasons mutatis mutandis.
Regarding applicant’s arguments with respect to dependent claims 2-3, 7-11, 13-14, and 18-24, the respective dependent claims are rejected for the same reasons as the respective independent claims.	
	
	
	
	
	
		
	

Allowable Subject Matter
Claim 4-6 and 15-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record (in particular, Liu et al. U.S. Publication 20170019785 (hereinafter “Liu”), in view of Wentink et al. U.S. Publication 20080273700 (hereinafter “Wentink”), further in view of Wang et al. U.S. Publication 20160157266 (hereinafter “Wang”), and Sheng et al. European patent EP3276843 (hereinafter “Sheng”), Jing et al. Japanese Publication JP4154753B2 (hereinafter “Jing”) (machine translation), further in view of Chae et al. U.S. Publication 20190372653 (hereinafter “Chae”), Chu et al. U.S. Patent No. 10153857 (hereinafter “Chu”), and Xin et al. U.S. Publication 20180242299 (hereinafter “Xin”)) does not expressly disclose all the limitations recited in independent claims and the combination of their features thereon. With respect to independent claims 4 and 5 the closest prior art does not disclose at least the following limitations in the recited context:

CLAIM 4
wherein said first channel is associated with a first set of virtual access points (APs) and said second channel is associated with a second set of virtual APs, wherein said first and second sets have a same Basic Serve Set Identifier (BSSID) set, and further comprising: selecting a first virtual AP from said first set and a second virtual AP from said second set, wherein said first and second virtual APs have a same BSSJD; and associating said second transceiver with said first virtual AP and said second transceiver with said second virtual AP, and wherein said AAD is constructed using said same BSSID.

CLAIM 5
wherein said first channel is associated with a first set of virtual access points (APs) and said second channel is associated with a second set of virtual APs, wherein said first and second sets have different Basic Serve Set Identifier (BSSJD) sets, and wherein further said constructing said AAD comprises deriving a common BSSID for first set and second set of virtual APs.


Rather, Liu discloses a multiband device transmitting encrypted data over different frequency bands and constructing additional authentication data that is transparent to the different bands [Liu para. 52, 55, 57, 228, 229]. 
However, Liu does not disclose at least the features of claims 4-5 quoted above.  
To this, Wentink adds including BSSID in additional authentication data and re-encrypting a frame body with a modified encryption key, with the additional authentication data used to determine an encryption key [Wentink, para. 9]. Wang adds a transmitter may transmit to any one of valid transmission sub-channels if clear channel assessment indicates sub-channel is idle [Wang, para. 4 and 5]. Sheng adds an access point obtaining a transmission opportunity TXOP at the same time on 2 channels, and sending a triggering frame simultaneously on both a first channel and a second channel within the same TXOP [Sheng, figure 14 and para. 92]. Jing adds a MAC header stores an address indicating a destination of a contractor to whom information is to be transmitted, and a control code indicating whether encryption is performed [Jing, para. 39]. Chae adds relay counter information may be included in an existing or new field of a MAC header [Chae, Para. 123]. Chu adds indicating available channels through an HE A-Control field [Chu, 18:24-25m 32:44-51, 35:27-32]. Xin adds a primary channel field associated with transmissions of a basic service set, and various frames may include regulatory domain and operating class information [Xin, para. 43 and 45].
However, the combination of Liu, Wentink, Wang, Sheng, Jing, Chae, Chu, and Xin does not teach at least the features of claims 4-5 quoted above.  
For the reasons described above, the prior art of record does not disclose, with respect to dependent claims 4 and 5, features corresponding to those of dependent claims 4 and 5 in their respective contexts. Therefore, the dependent claims 4 and 5 is/are allowable as indicated above. 
Claims 15-16 recites features analogous to the features of claims 4-5 and are allowable for the same reasons.
Claims 6 and 17 depend from claims 5 and 16, respectively, and are allowable for the same reasons as the respective dependent claims from which claims 6 and 17 depend from.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed embodiments of the allowable claims at or before the time it was filed.




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Publication 20170019785 (hereinafter “Liu”) in view of Wentink et al. U.S. Publication 20080273700 (hereinafter “Wentink”), further in view of Wang et al. U.S. Publication 20160157266 (hereinafter “Wang”).
(Liu and Wang were both disclosed in the IDS)
As per claim 1, Liu discloses 
a method of wireless communication performed by a first wireless station (STA) comprising at least a first transceiver and a second transceiver, the method comprising: generating a first Media Access Control (MAC) address for said first transceiver and a second MAC address for said second transceiver;
(See Liu Para. 
[0199]
Specifically, a multiband device can be of two types: (1) The multiband device can have a single MAC address for all bands (Type 1 Device); or (2) the multiband device can have different MAC addresses for different bands (Type 2 Device). [generating a first Media Access Control (MAC) address for said first transceiver and a second MAC address for said second transceiver;]	Liu [0052]
A wireless device [first wireless station (STA) ] may be capable of communicating in multiple frequency bands. ……. client station (STA) may communicate in a 60 GHz band via one radio link and in a 5 GHz band via another radio link. [a first wireless station (STA) comprising at least a first transceiver and a second transceiver ] 
Liu [0055] The PHY module 102 interfaces the wireless device 100 to a wireless [wireless communication ]communication medium [PHY module 102 = transceiver; the transceiver may also be disclosed by the combination of the MAC module with the PHY module] via one or more antennas (not shown) in the 2.4 GHz band and the 5 GHz band. The MAC module 104 controls access of the wireless device 100 to the wireless communication medium in the 2.4 GHz band and the 5 GHz band. The PHY module 102 and the MAC module 104 include components that enable wireless communication in the 2.4 GHz band and the 5 GHz band. [components =a first transceiver and a second transceiver]
Liu [0086]
Referring now to FIG. 4, a wireless device 400 is a multiband device that can communicated in the 60 GHz band and in the 2.4/5 GHz bands. 
Liu [0087]
The wireless device 400 includes a 60 GHz PHY module 402 ……… (collectively 60 GHz components 402, 404). ……..The wireless device 400 further includes a 2.4/5 GHz PHY module 422 [a first wireless station (STA) comprising at least a first transceiver and a second transceiver ] 
Liu [0229] Additional data that are not encrypted (Additional authentication data or AAD) are constructed to be transparent to different bands. MAC header fields that are different for different bands [different bands indicates different transceivers, one transceiver for each band  as shown in figure 4 elements 402 and 422, and figure 5 elements 502 and 512; for example, PHY module 102, 402, or 502 = transceiver; the transceiver may also be disclosed by the combination of the corresponding MAC module with the PHY module ]are masked to 0.
Liu [0204]
In option 1, both the initiator and the responder can select the transparent mode since the same MAC address is used for all the bands
Liu [0107] If different bands have different MAC addresses, the single pairwise transient key (PTK) is derived based on the MAC address of the band that is actually used to perform a 4-way handshake to establish security in the current band. The single group temporal key (GTK) may be derived from the MAC address of the currently used band or any band that may be used after switching bands. [generating a first Media Access Control (MAC) address for said first transceiver and a second MAC address for said second transceiver;]
Liu [0146]
Additionally, when different bands have different MAC addresses[generating a first Media Access Control (MAC) address for said first transceiver and a second MAC address for said second transceiver], the third message includes MAC address key data encapsulations (KDEs) associated with the other supported bands. 
Liu [0016] FIG. 5 is a functional block diagram of a multiband wireless device that includes a common MAC and that operates in the 60 GHz frequency band and the 2.4/5 GHz frequency bands;
)

	encrypting data to be transmitted
(See Liu 
 [0057]
The MAC module 104 includes an encryption module 110, …… encrypts data using counter mode (CTR) with cipher-block chaining (CBC)-MAC protocol (CCMP). In some implementations, the encryption module 110 may encrypt data using wired equivalent privacy (WEP) and/or temporal key integrity protocol (TKIP). ……. The controlled port 112 is used to transport encrypted data securely when encryption is used. ………..[See also para. 52]
)

said first transceiver and said second transceiver transmitting data
(See Liu 
Para. [0096] For each band, ……, the MAC module[said first transceiver and said second transceiver] of a band unblocks the controlled port of the band to securely transport encrypted data…… 
Liu [0228]
Further, the data can be encrypted before it is forwarded to the low MAC modules[said first transceiver and said second transceiver] for transmission.
Liu [0055] The PHY module 102 interfaces the wireless device 100 to a wireless communication medium [PHY module 102 = transceiver; the transceiver may also be disclosed by the combination of the MAC module with the PHY module] via one or more antennas (not shown) in the 2.4 GHz band and the 5 GHz band. The MAC module 104 controls access of the wireless device 100 to the wireless communication medium in the 2.4 GHz band and the 5 GHz band. The PHY module 102 and the MAC module 104 include components that enable wireless communication in the 2.4 GHz band and the 5 GHz band. [components =a first transceiver and a second transceiver]
)

after said encrypting, transmitting data 
(See Liu 
[0228]
The Data encryption/decryption and MIC calculation can be performed before data is passed to a particular band for transmission. Specifically, data to be transmitted can be encrypted without knowing which band is in use 
)

said second transceiver transmitting said first frame on said second channel for receipt by a second wireless STA, wherein said transmitting is performed without re- encrypting said first frame.  
(See Liu [0234]
both the initiator and the responder may be multiband STAs. [second wireless STA= the responder]
Liu [0201] Referring now to FIGS. 17A and 17B, the multiband devices may exchange ……., any management frame [transmitting said first frame; note claim 1 does not actually require transmitting an encrypted frame and can read on transmitting the unencrypted frame]
Liu [0228]
The Data encryption/decryption and MIC calculation can be performed before data is passed to a particular band for transmission. Specifically, data to be transmitted can be encrypted without knowing which band is in use.[ said second transceiver transmitting said first frame on said second channel; any one of the bands that are used to transmit can be the first band, 2nd band, etc. for transmission] Further, the data can be encrypted before it is forwarded to the low MAC modules for transmission. [said transmitting is performed without re- encrypting said first frame] Encrypting the data beforehand reduces queuing delays.
)

However, Liu does not expressly disclose 
constructing an Additional Authentication Data (AAD) by using said first MAC address; encrypting a first frame using said AAD;

 said first transceiver and said second transceiver performing clear channel assessment (CCA) independently of each other; 

after said encrypting, obtaining a first transmission opportunity (TXOP) on said second channel; and 

in said first TXOP, said second transceiver transmitting said first frame on said second channel for receipt by a second wireless STA, wherein said transmitting is performed without re- encrypting said first frame subsequent to said obtaining.  

Wentink discloses 
constructing an Additional Authentication Data (AAD) by using said first MAC address; encrypting a first frame using said AAD;
after said encrypting, transmitting frame data
(See Wentink Para. [0008]
introduce retries into BM [broadcast and multicast] transmissions. 
[0009]
modify …… basic service set identification (BSSID)[ said first MAC address= BSSID ]of the retried BM frame ……. Because fields such as the destination address and BSSID are included in the additional authentication data (AAD)[ constructing an Additional Authentication Data (AAD) by using said first MAC address;], ……... The AAD is used to determine the encryption key. ……… As a result in order for the retried BM frame [transmitting frame data ]to be viable, the frame body would have to be re-encrypted using the modified encryption key.[ encrypting a first frame using said AAD; implies that the frame body was encrypted at least once and it may be encrypted a 2nd time but encrypting once using the AAD is sufficient to disclose the technique recited in the claimed limitations] 
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu with the technique for encrypting a frame using additional authentication data of Wentink to include 
constructing an Additional Authentication Data (AAD) by using said first MAC address; encrypting a first frame using said AAD;
after said encrypting, transmitting frame data

One of ordinary skill in the art would have made this modification to improve the ability of the system to encrypt frames for transmission. The primary reference does not clearly describe how to encrypt the data to be sent. The system (e.g., wireless multiband device 400) of the primary reference can be modified to perform the technique for encrypting a frame using additional authentication data as taught in Wentink in order to encrypt frames for transmission.

	However, the combination of Liu and Wentink does not expressly disclose 
said first transceiver and said second transceiver performing clear channel assessment (CCA) independently of each other; 
after said encrypting, obtaining a first transmission opportunity (TXOP) on said second channel; and 
in said first TXOP, said second transceiver transmitting said first frame on said second channel for receipt by a second wireless STA, wherein said transmitting is performed without re- encrypting said first frame subsequent to said obtaining. 

Wang discloses 
transmitting via any of the valid transmission sub-channels if clear channel assessment indicates sub-channel is idle 
(See Wang Para. [0004]
In IEEE 802.11ac, a transmitter of a BSS (basis service set) of certain bandwidth is allowed to transmit radio signals onto the shared wireless medium depending on clear channel assessment (CCA) sensing …… Based on the CCA sensing in the valid transmission bandwidths, the transmitter is allowed to transmit in any of the valid transmission sub-channels as long as the CCA indicates the sub-channel is idle. 
).

obtaining a first transmission opportunity (TXOP) on said second channel; and 
 in said first TXOP, transmitter transmitting
(See Wang Para. [0004]the transmitter is allowed to transmit in any of the valid transmission sub-channels as long as the CCA indicates the sub-channel is idle. This dynamic transmission bandwidth scheme allows system bandwidth resource to be efficiently utilized.
Wang [0005]
An enhanced distributed channel access protocol (EDCA) is used in IEEE 802.11ac as a channel contention procedure for wireless devices to gain access to the shared wireless medium, e.g., to obtain a transmitting opportunity (TXOP) for transmitting [in said first TXOP, transceiver transmitting; obtaining a first transmission opportunity (TXOP) on said second channel; obtaining a transmission transmitting opportunity is a standard industry technique for transmitting, as described in Wang] radio signals onto the shared wireless medium. The simple CSMA/CA with random back-off contention scheme and low cost ad hoc deployment in unlicensed spectrum have contributed rapid adoption of Wi-Fi systems. Typically, the EDCA TXOP is based on activity of the primary channel(s)[ second channel], while the transmit channel width determination is based on the secondary channel CCA during an interval (PIFS) immediately preceding the start of the TXOP. 
)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Wentink with the technique for performing clear channel assessment and obtaining a TXOP of Wang to include 
said first transceiver and said second transceiver performing clear channel assessment (CCA) independently of each other; 
after said encrypting, obtaining a first transmission opportunity (TXOP) on said second channel; and 
in said first TXOP, said second transceiver transmitting said first frame on said second channel for receipt by a second wireless STA, wherein said transmitting is performed without re- encrypting said first frame subsequent to said obtaining., 

One of ordinary skill in the art would have made this modification to improve the ability of the system to transmit data over one or more channels.  The system (e.g., multiband device 400 or 500) of the primary reference can be modified to perform clear channel assessment sensing for each of the transmitters attempting to transmit as described in the primary reference. This will allow the system to more efficiently utilize the available bandwidth resource (Wang para. 4). The primary reference teaches a multiband device with 2 or more transceivers (para. 52, multiband device 400 in figure 4) and that any one of the channels can be used for transmitting (para. 228), and Wang reference teaches obtaining a transmitting opportunity for transmitting (para. 4-5). That is, Wang teaches checking if a channel has a transmitting opportunity, and applying the teaching of Wang to the Liu system, the Liu modified system as modified with the teachings of Wang would check the multiple channels of the transmitters using clear channel assessment to see which channels are idle for transmission and transmitting on any one of the idle channels by obtaining a transmitting opportunity, to more efficiently utilize the available bandwidth resource.
Further, Liu teaches encrypting without regard to a band used for transmission (para. 228), and since transmission can only occur after obtaining a transmission opportunity (TXOP) the combination of Liu and Wang discloses wherein said transmitting is performed without re- encrypting said first frame subsequent to said obtaining.

As per claim 12, the claim(s) is/are directed to a wireless communication device with limitations which correspond to limitations of claim 1, and is/are rejected for the reasons detailed with respect to claim 1.   
Claim 12 also recites and Liu discloses a memory; 
a processor coupled to said memory; a first transceiver coupled to said memory and configured to perform wireless communication on a first channel; and a second transceiver coupled to said memory and configured to perform wireless communication on a second channel, wherein said memory stores instructions that, when executed by said processor, cause said wireless communication device to perform a method of:
(See Liu 
see figure 4 for example of multiband device with first transceiver and 2nd transceiver 
Liu [0055] The PHY module 102 interfaces the wireless device 100 to a wireless communication medium [PHY module 102 = transceiver; the transceiver may also be disclosed by the combination of the MAC module with the PHY module] via one or more antennas (not shown) in the 2.4 GHz band [perform wireless communication on a first channel ] and the 5 GHz band[perform wireless communication on a second channel]. The MAC module 104 controls access of the wireless device 100 to the wireless communication medium in the 2.4 GHz band and the 5 GHz band. The PHY module 102 and the MAC module 104 include components that enable wireless communication in the 2.4 GHz band and the 5 GHz band. [components disclose a first transceiver and a second transceiver]
Para. [0007] In other features, the systems and methods described herein are implemented by a computer program executed by one or more processors. The computer program can reside on a tangible computer readable medium [said memory stores instructions ]such as but not limited to memory, nonvolatile data storage, and/or other suitable tangible storage mediums.
)

Claim 2-3, 7, 13-14, 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wentink, in view of Wang, further in view of Sheng et al. European patent EP3276843 (hereinafter “Sheng”).
As per claim 2, the rejection of claim 1 is incorporated herein. 
Liu discloses wireless station with multiple transceivers (para. 52) and sending encrypted (para. 57 “transport encrypted data securely”) data over multiple channels (see rejection of claim 1)
	However, Liu does not expressly disclose 
encrypting a second frame using said AAD; and 
obtaining a second TXOP on said first channel, wherein said second TXOP is concurrent with said first TXOP; and 
said first transceiver transmitting said second frame for receipt by said second wireless STA wherein said second frame is transmitted simultaneously with said second transceiver transmitting said first frame.

Wentink discloses encrypting a frame using additional authentication data (para. 9).
For the reasons discussed with respect to claim 1, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu with the technique for encrypting a frame using additional authentication data  of Wentink to include
encrypting a second frame using said AAD; 

However, the combination of Liu, Wentink, and Wang does not expressly disclose 
obtaining a second TXOP on said first channel, wherein said second TXOP is concurrent with said first TXOP; and 
said first transceiver transmitting said second frame for receipt by said second wireless STA wherein said second frame is transmitted simultaneously with said second transceiver transmitting said first frame.
Sheng discloses obtaining a second TXOP on said first channel, wherein said second TXOP is concurrent with said first TXOP; and 
transmitting said second frame for receipt by said second wireless STA wherein said second frame is transmitted simultaneously with transmitting said first frame.
(See Sheng figure 14, showing access point obtaining the transmission opportunity TXOP which is at the same time on 2 channels. Also sending the triggering frame simultaneously on both the first channel and a second channel within the same TXOP
[0092]
For example, in an example of a scenario shown in FIG. 5(a), an example is used to provide descriptions with reference to FIG. 14. The AP uses a first channel whose carrier frequency is f01 to send downlink data to a STA 1, and simultaneously, uses a second channel whose carrier frequency is f02 to receive uplink data sent by a STA 2……..
If both the first channel and the second channel are idle, the AP uses one to m-1 transmit paths at a start time point (t2) of the third time to send a first triggering frame on the first channel, so as to send downlink transmission scheduling control information; and simultaneously, uses at least one of remaining transmit paths to send a second triggering frame on the second channel, so as to send uplink transmission scheduling control information
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Wentink, and Wang with the technique for obtaining two simultaneous TXOP in 2 channels for transmitting a frame of Sheng to include 
obtaining a second TXOP on said first channel, wherein said second TXOP is concurrent with said first TXOP; and 
said first transceiver transmitting said second frame for receipt by said second wireless STA wherein said second frame is transmitted simultaneously with said second transceiver transmitting said first frame.
One of ordinary skill in the art would have made this modification to improve the ability of the system to provide uplink and downlink transfer of data simultaneously. The system of the primary reference can be modified to provide uplink and downlink by obtaining the two simultaneous TXOP in 2 channels for transmitting frames, as taught in Sheng.
As per claim 13, the claim(s) is/are directed to a wireless communication device with limitations which correspond to limitations of claim 2, and is/are rejected for the reasons detailed with respect to claim 2.  

As per claim 3, the rejection of claim 2 is incorporated herein. 
	However, the combination of Liu, Wentink, and Wang does not expressly disclose 
wherein said first transceiver and said second transceiver are operable to enable said first wireless STA to communicate with said second wireless STA in a full duplex manner. 
Sheng discloses wherein said first transceiver and said second transceiver are operable to enable said first wireless STA to communicate with said second wireless STA in a full duplex manner.
(See Sheng figure 14, showing access point obtaining the transmission opportunity TXOP which is at the same time on 2 channels. Also sending the triggering frame simultaneously on both the first channel and a second channel within the same TXOP
[0092]
For example, in an example of a scenario shown in FIG. 5(a), an example is used to provide descriptions with reference to FIG. 14. The AP uses a first channel whose carrier frequency is f01 to send downlink data to a STA 1, and simultaneously, uses a second channel whose carrier frequency is f02 to receive uplink data [full duplex-sending downlink and uplink data] sent by a STA 2……..
If both the first channel and the second channel are idle, the AP uses one to m-1 transmit paths at a start time point (t2) of the third time to send a first triggering frame on the first channel, so as to send downlink transmission scheduling control information; and simultaneously, uses at least one of remaining transmit paths to send a second triggering frame on the second channel, so as to send uplink transmission [full duplex] scheduling control information
).
For the reasons discussed with respect to claim 2, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Wentink, and Wang with the technique for obtaining two TXOP in 2 channels for uplink and downlink of Sheng to include 
wherein said first transceiver and said second transceiver are operable to enable said first wireless STA to communicate with said second wireless STA in a full duplex manner.

As per claim 14, the claim(s) is/are directed to a wireless communication device with limitations which correspond to limitations of claim 3, and is/are rejected for the reasons detailed with respect to claim 3.  
As per claim 7, the rejection of claim 1 is incorporated herein. 
Liu discloses encrypting information to be sent over a channel (band) by a transceiver (para. 52 and para. 57, 228)
However, Liu does not expressly disclose 
constructing a different AAD using said second MAC address;
encrypting a third frame using said different AAD;
 obtaining a third TXOP on said first channel wherein said third TXOP is concurrent with said first TXOP; and 
said first transceiver transmitting said third frame to said second wireless STA simultaneously with said second transceiver transmitting said first frame.
Wentink discloses constructing AAD based on MAC address, encrypting a frame (para. 9)
For the reasons discussed with respect to claim 1, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu with the technique for encrypting a frame using additional authentication data as taught in Wentink to include 
constructing a different AAD using said second MAC address;
encrypting a third frame using said different AAD;
Further, it would be obvious to use a new MAC address to generate the authentication for encryption since using different encryption keys would make it more difficult for malicious 3rd parties to decipher the encrypted messages being sent.
	However, the combination of Liu, Wentink, and Wang does not expressly disclose 
obtaining a third TXOP on said first channel wherein said third TXOP is concurrent with said first TXOP; and 
said first transceiver transmitting said third frame to said second wireless STA simultaneously with said second transceiver transmitting said first frame.
Sheng discloses obtaining a third TXOP on said first channel wherein said third TXOP is concurrent with said first TXOP; and 
transmitting said third frame to said second wireless STA simultaneously with transmitting said first frame.

(See Sheng figure 14, showing access point obtaining the transmission opportunity TXOP which is at the same time on 2 channels. Also sending the triggering frame simultaneously on both the first channel and a second channel within the same TXOP
[0092]
For example, in an example of a scenario shown in FIG. 5(a), an example is used to provide descriptions with reference to FIG. 14. The AP uses a first channel whose carrier frequency is f01 to send downlink data to a STA 1, and simultaneously, uses a second channel whose carrier frequency is f02 to receive uplink data sent by a STA 2……..
If both the first channel and the second channel are idle, the AP uses one to m-1 transmit paths at a start time point (t2) of the third time to send a first triggering frame on the first channel, so as to send downlink transmission scheduling control information; and simultaneously, uses at least one of remaining transmit paths to send a second triggering frame on the second channel, so as to send uplink transmission scheduling control information
).
For the reasons discussed with respect to claim 2, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Wentink, and Wang with the technique for obtaining two TXOP in 2 channels for transmitting a frame of Sheng to include 
obtaining a third TXOP on said first channel wherein said third TXOP is concurrent with said first TXOP; and 
said first transceiver transmitting said third frame to said second wireless STA simultaneously with said second transceiver transmitting said first frame.
As per claim 18, the claim(s) is/are directed to a wireless communication device with limitations which correspond to limitations of claim 7, and is/are rejected for the reasons detailed with respect to claim 7.  


As per claim 23, the rejection of claim 1 is incorporated herein. 
	However, the combination of Liu, Wentink, and Wang does not expressly disclose 
in said first TXOP, said first transceiver transmitting a second frame on said first channel for receipt by said second wireless STA, wherein said transmitting said second frame on said first channel is performed substantially simultaneously with said second transceiver transmitting said first frame on said second channel.
Sheng discloses in said first TXOP, said first transceiver transmitting a second frame on said first channel for receipt by said second wireless STA, wherein said transmitting said second frame on said first channel is performed substantially simultaneously with said second transceiver transmitting said first frame on said second channel.
(See Sheng figure 14, showing access point obtaining the transmission opportunity TXOP which is at the same time on 2 channels. Also sending the triggering frame simultaneously on both the first channel and a second channel within the same TXOP
[0092]
For example, in an example of a scenario shown in FIG. 5(a), an example is used to provide descriptions with reference to FIG. 14. The AP uses a first channel whose carrier frequency is f01 to send downlink data to a STA 1, and simultaneously, uses a second channel whose carrier frequency is f02 to receive uplink data sent by a STA 2……..
If both the first channel and the second channel are idle, the AP uses one to m-1 transmit paths at a start time point (t2) of the third time to send a first triggering frame on the first channel, so as to send downlink transmission scheduling control information; and simultaneously, uses at least one of remaining transmit paths to send a second triggering frame on the second channel, so as to send uplink transmission scheduling control information
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Wentink, and Wang with the technique for obtaining two simultaneous TXOP in 2 channels for transmitting a frame of Sheng to include 
in said first TXOP, said first transceiver transmitting a second frame on said first channel for receipt by said second wireless STA, wherein said transmitting said second frame on said first channel is performed substantially simultaneously with said second transceiver transmitting said first frame on said second channel.
One of ordinary skill in the art would have made this modification to improve the ability of the system to provide uplink and downlink transfer of data simultaneously. The system of the primary reference can be modified to provide uplink and downlink by obtaining the two simultaneous TXOP in 2 channels for transmitting frames, as taught in Sheng.

Claims 8-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wentink, in view of Wang, in view of Sheng, further in view of Jing et al. Japanese Publication JP4154753B2 (hereinafter “Jing”) (machine translation), further in view of Chae et al. U.S. Publication 20190372653 (hereinafter “Chae”)
As per claim 8, the rejection of claim 7 is incorporated herein. 
	However, the combination of Liu, Wentink, Wang, and Sheng does not expressly disclose 
further comprising setting an indication in a MAC header of said first frame to signal said second wireless STA to use channel information associated with said first channel for decryption and relay detection.
Jing discloses setting an indication in a MAC header to signal said second wireless STA to use channel information associated with said first channel for decryption 
(See Jing Para. 39 The MAC header H.sub.MAC stores an address indicating a destination of a contractor to whom the information is to be transmitted, and a control code indicating whether encryption is performed.[This MAC header information is channel information associated with said first channel for decryption because this MAC header information indicates the use of encryption for data transferred; channel information associated with said first channel under the broadest reasonable interpretation can be any information associated with communications with the destination]
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Wentink, Wang, and Sheng, with the technique for adding encryption information in a MAC header of Jing to include 
setting an indication in a MAC header of said first frame to signal said second wireless STA to use channel information associated with said first channel for decryption 
One of ordinary skill in the art would have made this modification to improve the ability of the system to provide proper decryption information to the receiving device station. The system (e.g., wireless device 400) of the primary reference can be modified to add encryption information in the MAC header as taught in the Jing reference.
However, the combination of Liu, Wentink, Wang, Sheng, and Jing does not expressly disclose 
setting an indication in a MAC header of said first frame to signal said second wireless STA to use channel information associated with said first channel for decryption and relay detection. 
Chae discloses relay counter information may be included in an existing or new field of a MAC header
(See Chae Para. [0123]
 the UE may transmit counter information indicating the number of times that the received message is relayed through a physical layer signal (e.g., inter-UE control signal, scheduling assignment, etc.) or a higher layer signal (e.g., MAC or RRC signal). For example, when the counter information is transmitted through the higher layer signal, the counter information may be included in an existing or new field of a MAC header. 
),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Wentink, Wang, Sheng, and Jing with the technique for including a relay counter in a MAC header of Chae to include 
setting an indication in a MAC header of said first frame to signal said second wireless STA to use channel information associated with said first channel for decryption and relay detection. 
One of ordinary skill in the art would have made this modification to improve the ability of the system to provide relay data to the recipient device. The system (e.g., wireless device 400) of the primary reference can be modified to include the relay counter in a MAC header, and the MAC header information serves as the channel information associated with said first channel.
As per claim 19, the claim(s) is/are directed to a wireless communication device with limitations which correspond to limitations of claim 8, and is/are rejected for the reasons detailed with respect to claim 8.  


As per claim 9, the rejection of claim 8 is incorporated herein. 
Liu discloses wherein said channel information comprises Pairwise Transparent Key security Association (PTKSA), Group Transparent Key security Association, (GTKSA), Packet Number (PN), and further comprising maintaining respective channel information for said first channel and said second channel.
(See Liu Para. [0196]
The security modules can establish pairwise master key security association (PMKSA)/pairwise transient key security association (PTKSA) and group master key security association (GMKSA)/group transient key security association (GTKSA) in each band separately. [maintaining respective channel information for said first channel and said second channel.]
[0226]
A single pairwise master key security association (PMKSA), group master key security association (GMKSA), pairwise transient key security association (PTKSA), and group transient key security association (GTKSA) are established once for all bands.[maintaining respective channel information for said first channel and said second channel.]
[0227]
A single packet number (PN) counter is associated with the PTKSA (GTKSA) for all bands.
)
	However, the combination of Liu, Wentink, Wang, Sheng, and Jing does not expressly disclose 
channel information comprises relay counters 
Chae discloses relay counter information may be included in an existing or new field of a MAC header
(See Chae Para. [0123]),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Wentink, Wang, Sheng, and Jing with the technique for including a relay counter in a MAC header of Chae to include 
said channel information comprises Pairwise Transparent Key security Association (PTKSA), Group Transparent Key security Association, (GTKSA), Packet Number (PN) and relay counters, and further comprising maintaining respective channel information for said first channel and said second channel.
One of ordinary skill in the art would have made this modification to improve the ability of the system to provide relay data to the recipient device. The system (e.g., wireless device 400) of the primary reference can be modified to include the relay counter in a MAC header, and the MAC header information serves as the channel information.
As per claim 20, the claim(s) is/are directed to a wireless communication device with limitations which correspond to limitations of claim 9, and is/are rejected for the reasons detailed with respect to claim 9.  

Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wentink, in view of Wang, in view of Sheng, in view of Jing, in view of Chae, further in view of Chu et al. U.S. Patent No. 10153857 (hereinafter “Chu”).
As per claim 10, the rejection of claim 8 is incorporated herein. 
	However, the combination of Liu, Wentink, Wang, Sheng, Jing and Chae does not expressly disclose wherein said setting said indication comprises: setting a control ID value in an A-control field to indicate multi-channel content in said first TXOP; specifying said first channel ID in said A-control field.
Chu discloses wherein said setting said indication comprises: setting a control ID value in an A-control field to indicate multi-channel content in said first TXOP;
 specifying said first channel ID in said A-control field.
(See Chu 
18:24-25 communication between the AP 802 and the client stations 804 during the TXOP 805 [this shows that the communications content are in TXOP; see also 20:1, 19:2-3]
Chu 32:44-51 using an allocation of the OFDM sub-channels that is based on the indication of the available OFDM sub-channels[multi-channel content]. In the embodiment shown in FIG. 15A, the client stations STA1 and STA2 respond to the control frame of the OFDMA data unit 1506 by providing respective acknowledgment frames within the OFDMA data unit 1508. In one embodiment, the available indication [control ID value; specifying said first channel ID ]is included in the HE A-Control field.
Chu 35:27-32 the AP 14 allocates the OFDM sub-channels 906 and 908 to the client station STA3 for the data exchange of OFDMA data units 1806, 1808, and 1810. In one embodiment, the available channels[multi-channel content] are reported through the HE A-Control field. [setting a control ID value in an A-control field to indicate multi-channel content in said first TXOP;
 specifying said first channel ID in said A-control field; the indication of multiple channels available is the control ID value;]
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Wentink, Wang, Sheng, Jing and Chae with the technique for indicating available channels of Chu to include 
wherein said setting said indication comprises: setting a control ID value in an A-control field to indicate multi-channel content in said first TXOP;
 specifying said first channel ID in said A-control field.
One of ordinary skill in the art would have made this modification to improve the ability of the system to include channel information in an A-control field. The system (e.g., wireless device 400) of the primary reference can be modified to indicate available channels in in an A-control field, to indicate that there are multiple channels and which of the channels are available.
As per claim 21, the claim(s) is/are directed to a wireless communication device with limitations which correspond to limitations of claim 10, and is/are rejected for the reasons detailed with respect to claim 10.  

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wentink, in view of Wang, in view of Sheng, in view of Jing, in view of Chae, further in view of Xin et al. U.S. Publication 20180242299 (hereinafter “Xin”).
As per claim 11, the rejection of claim 8 is incorporated herein. 
	However, the combination of Liu, Wentink, Wang, Sheng, Jing and Chae does not expressly disclose 
specifying an operating class to indicate a regulatory domain of said first channel; and identifying a primary channel of an operating BSS in said first channel.
Xin discloses 
specifying an operating class to indicate a regulatory domain of said first channel; and identifying a primary channel of an operating BSS in said first channel.
 (See Xin Para. [0043] In IEEE 802.11ay D0.1, the conventional EDMG Operation element 300 is defined as shown in FIG. 3A. Together with the primary channel field 302, the BSS Operating Bandwidth field 304 specifies the bandwidth that Physical Layer Convergence Procedure (PLPC) Protocol Data Unit (PPDU) transmissions in the Basic Service Set (BSS) [identifying a primary channel of an operating BSS in said first channel]are allowed to occupy. The conventional BSS Operating Bandwidth field 304 is formatted as shown in FIG. 3A.
 [0045] In IEEE 802.11ad, section 10.21.2, a STA 104 is capable of operating on channels across regulatory domain. As described in the standard: “[t]he DMG Beacon or Announce frame transmitted by DMG STAs contains information on the country code, the maximum allowable transmit power, and the channels that may be used for the regulatory domain.” Optionally, the DMG Beacon or Announce frame may include a Country element. The Country element includes information to allow a STA 104 to identify the regulatory domain in which the STA 104 is located and to configure its physical layer (PHY) for operation in that regulatory domain. …… The Operating Class field (which is in Request and Action Frames) indicates an operating class value defined in Annex E of IEEE 802.11.[ specifying an operating class to indicate a regulatory domain of said first channel] The operating class is interpreted in the context of the country specified in the Beacon frame. For example, operating class in the 60 GHz band in the United States is defined as shown in FIG. 4B.
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Wentink, Wang, Sheng, Jing and Chae with the technique for including primary channel field, operating class field of Xin to include 
specifying an operating class to indicate a regulatory domain of said first channel; and identifying a primary channel of an operating BSS in said first channel.
One of ordinary skill in the art would have made this modification to improve the ability of the system to indicate the regulatory domain and the primary channel. The system of the primary reference can be modified to specify an operating class and the primary channel. This will enable the wireless station to be used in different regulatory domains (i.e. different countries) and agree on a primary channel between communicating wireless stations.
As per claim 22, the claim(s) is/are directed to a wireless communication device with limitations which correspond to limitations of claim 11, and is/are rejected for the reasons detailed with respect to claim 11.  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wentink, in view of Wang, in view of Sheng, further in view of Pathmasuntharam et al. PCT Publication WO2016159874A1 (hereinafter “Pathmasuntharam”).
As per claim 24, the rejection of claim 23 is incorporated herein. 
	However, the combination of Liu, Wentink, Wang and Sheng does not expressly disclose 
wherein said first MAC address and said second MAC address are the same MAC address.
Pathmasuntharam discloses 
wherein said first MAC address and said second MAC address are the same MAC address.
 (See Pathmasuntharam Para. [00117] The set of transceivers may include a master transceiver and several slave transceivers. All the transceivers (except the transceivers at the vehicle) are configured with the same MAC address, and when the transceiver of the vehicle initiates the MAC protocol exchange with the master transceiver, all other transceivers will also be activated because of the same MAC address being assigned with. 
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu, Wentink, Wang and Sheng with the technique for using the same MAC address for multiple transceivers of Pathmasuntharam to include 
wherein said first MAC address and said second MAC address are the same MAC address.
One of ordinary skill in the art would have made this modification to improve the ability of the system to address the 2 transmitters simultaneously, so data may be sent or received simultaneously in various use cases. The system (e.g., wireless multiband device 400) of the primary reference can be modified  so that the 2 transmitters have the same MAC address.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                                                                                                                                                                        
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494